Citation Nr: 0944732	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In September 2009 the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims folder.


REMAND

The record reflects that the most recent VA examination to 
determine the likelihood that the Veteran had service-induced 
PTSD, and if so, the degree of severity of the Veteran's 
PTSD, was performed in July 2007.  Service connection was 
granted in a July 2007 rating decision.  At the recent 
hearing before the undersigned, the Veteran testified that 
the disability picture associated with his PTSD was worse 
than that described in the 2007 examination report.  In light 
of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that new VA examination 
is necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the record reflects that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in January 2009.  The Veteran testified in 
September 2009 that he was currently seeing VA mental health 
professionals twice monthly for treatment and medication 
management.  The Veteran's more recent VA treatment records 
should be obtained since they may contain information 
concerning his current level of disability.  38 C.F.R. § 
3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
PTSD, including VA outpatient treatment 
records for the period since January 
2009.  If it is unable to obtain any such 
evidence, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it.  The 
examiner should distinguish the 
manifestations of any non service-
connected disorders from those of the 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher rating for PTSD based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

